Citation Nr: 1213191	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, denying entitlement of the appellant to one-time payment from the Filipino Veterans Equity Compensation Fund on the basis that he was without the requisite military service. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

In August 2009 and September 2011 the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.159 (2011).  The notice requirements of VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.

The VCAA does not affect matters on appeal when the issue is limited to statutory or regulatory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no dispute as to the facts involved, and this is a matter where the law and not the facts are controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Pursuant to the holding in Capellan v. Peake, 
539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the RO in the context of this appeal has sought and obtained further input from the National Personnel Records Center, (NPRC) which has reiterated that the appellant is without the required military service as to render him an eligible person under the American Recovery and Reinvestment Act and a one-time payment from the Filipino Equity Compensation Fund.  Thus, there is no possibility that any additional notice or development would aid in the substantiation of his claim.  38 U.S.C.A. §§ 5103, 5103A.

Under the American Recovery and Reinvestment Act, enacted February 17, 2009, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund. American Recovery and Reinvestment Act (Act) §1002, Pub. L. No. 111-5.  Payments for eligible persons are either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

Section 1002 of the Act addresses payments to eligible persons who served in the United States Armed Forces in the Far East during World War II, providing in 
§ 1002(c)(1) that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act (February 17, 2009, through February 16, 2010), submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

An eligible person under Section 1002(d) of the Act is any person who-(1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Following receipt of the appellant's February 2009 claim for the benefit sought by this appeal, the RO requested NPRC (National Personnel Records Center) make a determination as to the appellant's service.  In August 2009, NPRC certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In response, the appellant submitted two documents issued by the government of the Republic of the Philippines that indicated in 1977 and in 1994 the appellant was considered by that government to be a Veteran for benefits provided by that government.  Under Capellan, the RO requested that the NPRC review the pertinent data and recertify the appellant's military service.  In response, the NPRC in September 2011 again determined that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The appellant has steadfastly contended that his service in a military police command in the Philippines during World War II was in association with the U.S. Armed Forces and under its control.  He nevertheless has been advised that his name, of which the appellant has not provided any variations, did not appear on the guerrilla rosters and that such rosters were fixed and not subject to change beyond 1948.  Given the binding nature of the service department/NPRC certifications as to his military service and the absence of any evidence of sufficient service, the appellant cannot be held to be an eligible person for a one-time payment from the Filipino Veterans Equity Compensation Fund. 

This is a case where the law, as opposed to the facts, is dispositive.  There is no basis in the law to afford him the benefit sought.  The legal requirements for entitlement are clear and without exception and, in this instance, the appellant lacks legal entitlement to the benefit sought.  To that end, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. at 430. 


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


